DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of January 26, 2021 in the reply filed on claims 1-9 is acknowledged.
Claims 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 26, 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Such claim limitation(s) is/are: means for spraying the liquid product in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function of a sprayer 290 (pg. 13, lines 29-32), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the supply connector side" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, the limitation will be interpreted as a side of the supply connect.

Claims 8 recites the limitation "a plurality of control fluid supply" in line 2, where claim 1 recites “at least one control fluid supply channel”.  It is unclear if the recitation of claim 8 is an expansion of the recitation of claim 1 or is the recitation of claim 8 distinct element from the recitation from claim 1.  For purposes of compact prosecution, the limitation will be interpreted as the at least one control fluid supply channel further comprises a plurality of control fluid supply.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 2,215,668).
In regards to claim 1, Smith teaches a spray device (42) comprising:

a valve for controlling the flow of paint to the paint discharge tube, the valve actuated by air (control fluid), the valve comprising:
a piston (80) is moved by air between a top dead center and a bottom dead center (fig. 2; pg. 2 lines 30-55);	
a valve stem (78, needle) connected to the piston and control a passage of the paint to the paint discharge tube (fig. 2; pg. 2 lines 30-55);
a cylinder (81, valve body) comprising a housing to accommodate the piston, and comprising a conduit (85) which connects to a control fluid supply connector arranged on the bottom dead center side (fig. 2; pg. 2, lines 40-55), 
the cylinder is monolithic/solid and comprises an air inlet passage (84, control fluid supply channel) formed along a side wall of the cylinder and whose at least one longitudinal portion extends along part of the cylinder from the conduit to the top dead center side (fig. 2).
In regards to claim 2, Smith teaches the air inlet passage further comprises 
- a portion on the bottom dead center side below the bottom dead center extending along a direction having a radial component (see extension of air inlet passage-84 to conduit-85) and connecting the conduit-85to the longitudinal portion, and 
- a portion on the top dead center side extending along a direction having a radial component (see extension of air inlet passage-84 towards piston-80) connected to the longitudinal portion and comprising an exhaust hole (see opening provided by air inlet passage-84) opening into the cylinder beyond the top dead center, so as to allow the piston to return (fig. 2).
In regards to claim 3, Smith teaches the air inlet passage-84 is a continuous duct integrate into the cylinder (fig. 2; pg. 2 lines 35-55).
In regards to claim 6, Smith teaches within the cylinder is a coil spring (82, return spring) which extends between the conduit-85 and piston-80).
In regards to claim 7, Smith teaches within the valve stem provides:
- open the passage of liquid product towards the paint discharge tube when the air is distributed to the top dead center, - close the passage of liquid product towards the paint discharge tube when the air is not distributed to the top dead center (fig. 2; pg. 2, lines 30-65).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Price (US 4,711,379).
In regards to claim 1, Price teaches a dispensing gun (10) for dispensing a liquid, comprising:
a nozzle (19, means for spraying the liquid product) which dispenses the liquid (fig. 1; col. 3, lines 35-45), 
- a valve controls the flow of the liquid towards the nozzle, the valve being actuated by air (control fluid), the valve comprising:
- a piston (30) is moved by the air between a top dead center (see near lower end-43 of spool-41) and a bottom dead center (see near packing-33) (fig. 1; col. 4, lines 10-20),
- a control valve (15, needle) is connected to the piston and is arranged to free or block a bore (71, passage) for liquid to flow towards the nozzle (fig. 1; col. 3, lines 40-45, col. 6, lines 20-30),
- a valve body provided as an upper body-11 and lower body-12, where the upper and lower body provide a housing that accommodates the piston (fig. 1; col. 3, lines 35-45), and
comprising an air fitting (50, control fluid supply connector) that is arranged on the bottom dead center side, the dispensing gun is characterized in 
that upper body-11 and lower body-12 provides an air passageway (35, control fluid supply channel) formed in a side wall of the upper body-11 and one longitudinal portion extends along part of the upper body-11 from air fitting to the top dead center side (fig. 1; col. 4, lines 15-30).
Price does not explicitly teach the upper body-11 and lower body-12 (valve body) are monolithic.
However, it would have been in the obvious to one of ordinary skill in art to provide a single body onto the dispensing gun, to replace the upper body-11 and lower body-12 because it 
In regards to claim 2, Price teaches the air passageway (supply channel) further comprises:
- a portion on the bottom dead center side below the bottom dead center extending along a direction having a radial component (see horizontal portion of air passageway) and connects the air fitting to the longitudinal portion (fig. 1), and
- a portion on the top dead center side extending along a direction having a radial component (see horizontal portion of air passageway) connected to the longitudinal portion and comprising an port-37(exhaust hole) opening into the housing of the upper body-11 and lower body-12 beyond the top dead center, so as to allow the piston to return (fig. 1).
In regards to claim 3, Price teaches the air passageway is a continuous duct integrated into the upper and lower body (fig. 1).
 In regards to claims 4-5, Price teaches the upper and lower body comprising the air passageway, but do not explicitly teach the air passageway (supply channel) has a diameter less than or equal to 1.5 mm or the upper and lower body (valve body) has an external diameter less than or equal to 30 mm.
However, it would have obvious to one of ordinary skill in the art, at the time of the claimed invention, to size the air passageway with a diameter less than or equal to 1.5 mm or size the upper and lower body with an external diameter less than or equal to 30 mm, because it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably 
In regards to claim 6, Price teaches a position feedback spring (18, return spring) is within the upper body, between the piston and a side of the air fitting (fig. 1; col. 3, lines 35-50).
In regards to claim 7, Price teaches the control valve (15, needle) provides
- open the bore (71, passage) for liquid to flow to the nozzle, when the air is distributed to the top dead center,
- close a bore for liquid when the air is not distributed to the top dead center (fig. 1; col. 6, lines 25-30, col. 7, lines 20-30, 60-68).
In regards to claims 8-9, Price teaches a single air passageway (supply channel), but does not explicitly teach a plurality of control fluid supply channels accommodated in the wall of the valve body.
However, the use of at least two or more air passageways would represent a simple duplication and/or rearrangement of parts that would not alter the function of the apparatus in a patentably distinct way over the prior art and unexpected benefit over the prior art structure (MPEP 2144.04).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        March 15, 2021